  Case 1:20-cv-00157-MAC Document 1 Filed 04/20/20 Page 1 of 9 PageID #: 1



                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 BEAUMONT DIVISION

BEVERLY CELESTAIN and PAUL         *
JONES, individually and on behalf of all
                                   *
 others similarly situated,        *
                                   *
            Plaintiffs,            *
                                   *                 Civil Action No.: 1:20-cv-157
vs.                                *
                                   *
AC & SONS, INC. d/b/a WILLY BURGER *
and COLBURN McCLELLAND             *
                                   *
            Defendants.            *
                                   *

                      COLLECTIVE ACTION COMPLAINT AND
                         DEMAND FOR TRIAL BY JURY

       Plaintiffs, Beverly Celestain and Paul Jones, individually and on behalf of all others

similarly situated, by and through their undersigned counsel, allege as follows:

                                     INTRODUCTION

       1.      Plaintiffs bring these claims pursuant to the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201, et seq., against Defendants, AC & Sons, Inc. d/b/a Willy Burger (“Willy Burger”)

and Colburn McClelland (“McClelland”), for failing to pay overtime wage compensation for all

hours worked over forty (40) in a workweek.

       2.      Plaintiffs and all similarly situated persons who worked as cashiers, cooks, line

persons, and other similar job positions performed non-exempt duties and are entitled to overtime

pay, liquidated damages, attorneys’ fees and costs as allowed by the FLSA.

                              JURISDICTION AND VENUE

       3.      This court has subject matter jurisdiction over Plaintiffs’ claims pursuant to 28

U.S.C. § 1331 as Plaintiffs’ claims are brought pursuant to the FLSA, 29 U.S.C. § 201, et seq. and,
   Case 1:20-cv-00157-MAC Document 1 Filed 04/20/20 Page 2 of 9 PageID #: 2



more particularly, 29 U.S.C. § 216(b), which provides that suit under the FLSA “may be

maintained against any employer . . . in any federal or state court of competent jurisdiction.”

        4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391 as the acts and

omissions giving rise to the claims set forth herein occurred in this District.

                                           PARTIES

        5.      Plaintiff Beverly Celestain (“Celestain”) is an adult resident of the State of Texas.

        6.      Celestain has consented in writing to be a party to this FLSA action pursuant to 29

U.S.C. § 216(b). Her Consent Form is attached hereto as Exhibit “A.”

        7.      Plaintiff Paul Jones (“Jones”) is an adult resident of the State of Texas.

        8.      Jones has consented in writing to be a party to this FLSA action pursuant to 29

U.S.C. § 216(b). His Consent Form is attached hereto as Exhibit “B.”

        9.      As this case proceeds, it is likely that other individuals will sign consent forms and

join as plaintiffs.

        10.     Celestain worked as a cashier for Defendants at their location in Beaumont, Texas

from approximately 2015 until approximately February 2020.

        11.     Jones worked as a cook for Defendants at their location in Beaumont, Texas from

approximately 2014 or 2015 until approximately February 2020.

        12.     Defendant, AC & Sons, Inc., is a Texas domestic for-profit corporation with its

corporate office located at 6103 Verde Place, Katy Texas 77493, and may be served through its

registered agent, Angie McClelland, at 414 Dowlen Road, Beaumont, Texas 77706 or wherever

she may be found.

        13.     Defendant, Colburn McClelland, is a major individual domiciled in Katy, Texas.

At all relevant times, McClelland was the owner and operator of Willy Burger’s two restaurant



                                                  2
  Case 1:20-cv-00157-MAC Document 1 Filed 04/20/20 Page 3 of 9 PageID #: 3



locations in Beaumont, Texas and Katy, Texas. McClelland may be served at 7019 Prairie Grass

Lane, Katy, Texas 77493 or wherever he may be found.

       14.     Defendant McClelland employed Plaintiffs and participated directly in employment

decisions regarding the Plaintiffs’ rights for which they seek redress in this case.

       15.     At all relevant times, McClelland has been actively involved in managing the

operations of the Willy Burger restaurants.

       16.     At all relevant times, McClelland had control over Willy Burger’s pay policies and

the unlawful policies and practices alleged herein.

       17.     At all relevant times, McClelland had power over personnel and payroll decisions

at the Willy Burger restaurants.

       18.     At all relevant times, McClelland had the power to stop any illegal pay practices

that harmed Plaintiffs and similarly situated employees.

       19.     At all relevant times, McClelland had the power to enter into contracts on behalf of

the Willy Burger restaurants.

       20.     At all relevant times, McClelland had the power to close, shut down, and/or sell the

Willy Burger restaurants.

                             COVERAGE UNDER THE FLSA

       21.     Defendants have an annual gross volume of sales made or business done of

$500,000 or greater in accordance with 29 U.S.C. § 203(s)(1)(A)(ii).

       22.     Plaintiffs were “employees” of Defendants within the meaning of the FLSA and

was engaged in interstate commerce as defined by 29 U.S.C. § 206(a) and § 207(a)(1).

       23.     Defendants are covered employers as defined by 29 U.S.C. § 203(d).




                                                  3
  Case 1:20-cv-00157-MAC Document 1 Filed 04/20/20 Page 4 of 9 PageID #: 4



       24.     Defendants have employed two or more persons, including Plaintiffs, who are or

were “engaged in commerce or in the production of goods for commerce,” or have had “employees

handling, selling, or otherwise working on goods or materials that have been moved and/or

produced for commerce by any person,” as defined by 29 U.S.C. § 203(s)(1)(A)(i).

       25.     Defendants’ workers, including Plaintiffs and all cashiers, cooks, line persons, and

other similar job positions, are subject to the provisions of 29 U.S.C. § 206.

       26.     Plaintiffs allege that Defendants’ uniform payroll practice deprived Plaintiffs and

those similarly situated overtime in violation of the FLSA.

       27.     Defendants constitute or comprise an enterprise under the FLSA that jointly and/or

individually employed Plaintiffs and the Collective Members.

                                  FACTUAL ALLEGATIONS

       28.     Plaintiff Celestain was employed by Defendants as a cashier.

       29.     Plaintiff Jones was employed by Defendants as a cook.

       30.     Willy Burger’s cashiers would take orders from customers and process customers’

payments. Cooks would grill the meat, fry French fries and onion rings, and prepare other food

items on Defendants’ menu. Line persons would put orders together by assembling the items for

each customer’s order. Cashiers, cooks, and line persons would all assist with the job duties of the

other job positions as needed in order to ensure an efficiently run kitchen.

       31.     As part of their employment, Plaintiffs and all cashiers, cooks, line persons, and

other similar job positions were governed by specific job duties imposed by Defendants.

       32.     Defendants paid Plaintiffs an hourly rate of $11.00 per hour.

       33.     Celestain’s regular schedule while working for Defendants was 8:00 am to 4:00

p.m. Monday through Saturday. In a typical workweek, Plaintiff Celestain worked approximately



                                                 4
   Case 1:20-cv-00157-MAC Document 1 Filed 04/20/20 Page 5 of 9 PageID #: 5



forty-eight (48) hours. She was paid $11.00 per hour for all hours worked, including hours worked

over forty (40) in a workweek.

        34.     Jones’s regular schedule was 8:00 a.m. until approximately 10:30 p.m. on Sunday

and Monday, and 8:00 a.m. until 4:00 p.m. Tuesday, Wednesday, Friday, and Saturday. In a typical

workweek, Plaintiff Jones worked approximately sixty-one (61) hours. He was paid $11.00 per

hour for all hours worked, including hours worked over forty (40) in a workweek.

        35.     Plaintiffs are aware of other Collective Members who worked approximately

seventy-two (72) hours each workweek.

        36.     Plaintiffs and those similarly situated did not have scheduled breaks or meal periods

during their shifts.

        37.     Plaintiffs and those similarly situated routinely worked over forty (40) hours in a

workweek but were not paid an overtime premium.

                          COLLECTIVE ACTION ALLEGATIONS

        38.     Plaintiffs, on behalf of themselves and all others similarly situated, re-allege and

incorporate by reference the above paragraphs as set forth herein.

        39.     Plaintiffs bring this action on behalf of themselves and all other similarly situated

individuals pursuant to 29 U.S.C. § 216(b). Plaintiffs and the similarly situated individuals worked

for Defendants as cashiers, cooks, line persons, and other similar job positions. The proposed

Collective under the FLSA is defined as follows:

                All cashiers, cooks, line persons, and other similarly situated
                employees employed by AC & Sons, Inc. d/b/a Willy Burger and
                Colburn McClelland who worked over forty (40) hours in a
                workweek at any time within three (3) years prior to the filing
                of the Complaint.




                                                  5
  Case 1:20-cv-00157-MAC Document 1 Filed 04/20/20 Page 6 of 9 PageID #: 6



       40.     Plaintiffs and the Collective are victims of Defendants’ widespread, repeated, and

consistent illegal policies that have resulted in violations of their rights under the FLSA, 29 U.S.C.

§ 201 et seq., and that have caused significant damage to Plaintiffs and the Collective.

       41.     Defendants have engaged in a pattern of violating the FLSA, 29 U.S.C. § 201 et

seq. as described in this Complaint in ways including, but not limited to, failing to pay employees

overtime compensation.

       42.     By failing to compensate Plaintiffs and the Collective, Defendants violated, and

continue to violate, Plaintiffs’ and the Collective’s rights under FLSA, 29 U.S.C. § 207.

       43.     The forgoing conduct, as alleged, constitutes a willful violation of the FLSA, within

the meaning of 29 U.S.C. § 255, without a good faith or reasonable basis.

       44.     Plaintiffs, on behalf of themselves and the Collective, seek damages for unpaid

wages, liquidated damages as provided under the FLSA, interest, and such other legal and

equitable relief as the Court deems proper.

       45.     Plaintiffs, on behalf of themselves and the Collective, seek recovery of attorney’s

fees and costs to be paid by Defendants as provided by the FLSA.

 VIOLATION OF THE FLSA FOR FAILURE TO PAY OVERTIME COMPENSATION

       46.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs.

       47.     Plaintiffs and the Collective are/were entitled to be paid one and one-half times

their regular rate of pay for each hour worked in excess of forty (40) hours in a workweek.

       48.     During their employment with Defendants, Plaintiffs and the Collective regularly

worked more than forty (40) hours in a workweek and were not paid one and one-half times their

regular rate of pay for all hours worked in excess of forty (40) in a workweek.




                                                  6
  Case 1:20-cv-00157-MAC Document 1 Filed 04/20/20 Page 7 of 9 PageID #: 7



       49.     Beginning in approximately 2019, Defendants began issuing a separate paycheck

to Plaintiffs each pay period for all hours worked in excess of forty (40) in a workweek. These

separate paychecks were not run through payroll and were issued for the purpose of hiding the

number of overtime hours Plaintiffs worked to avoid paying overtime compensation.

       50.     Defendants knowingly, willfully, or with reckless disregard carried out its illegal

pattern or practice of failing to pay overtime compensation with respect to Plaintiffs and the

Collective.

       51.     Defendants did not act in good faith or in reliance upon any of the following in

formulating its pay practices: (a) case law, (b) the FLSA, 29 U.S.C. §201, et seq., (c) Department

of Labor Wage & Hour Opinion Letters, or (d) the Code of Federal Regulations.

       52.     Defendants also failed to post required FLSA informational listings as required by

the FLSA for Plaintiffs and the Collective. As a result of Defendants’ willful violation of the FLSA,

Plaintiffs and the Collective are entitled to liquidated damages.

       53.     Defendants were previously sued in the Southern District of Texas in June 2019 for

violations of the FLSA based on a substantially similar payment scheme. Defendants have been

on notice since at least that time that their payment scheme violates the FLSA, and therefore

Defendants did not act in good faith in formulating their pay practices.

       54.     During the relevant period of within the last three (3) years, Defendants violated

§7(a)(1) and §15(a)(2) of the FLSA by employing workers in an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of the FLSA as aforesaid for one

or more workweeks without compensating such employees for their work at a rate of at least one

and one-half times their regular rate of pay for all hours worked in excess of forty (40) hours in a

workweek.



                                                 7
  Case 1:20-cv-00157-MAC Document 1 Filed 04/20/20 Page 8 of 9 PageID #: 8



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully pray that the Court grant the following relief:

       A.      Certifying this case as a collective action in accordance with 29 U.S.C. § 216(b);

       B.      Authorizing prompt notice, pursuant to 29 U.S.C. § 216(b), of this litigation to be
               sent to the Collective;

       C.      Declaring that Defendants willfully violated the overtime provisions of the FLSA;

       D.      Awarding Plaintiffs and the Collective all damages allowable under the FLSA
               including, but not limited to, unpaid overtime and liquidated damages;

       E.      Granting judgment in favor of Plaintiffs and the Collective and against Defendants,
               and awarding overtime compensation for the past three (3) years;

       F.      Awarding reasonable attorneys’ fees and costs incurred in prosecuting this action;

       G.      Awarding pre- and post-judgment interest on all amounts awarded herein; and

       H.      For all such further relief as the Court deems equitable and just.

                                DEMAND FOR JURY TRIAL

       Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs, on behalf of

themselves and the Collective, demand a trial by jury.

                                              By: /s/ Scott E. Brady
                                              Philip Bohrer (TX Bar #00792194)
                                              phil@bohrerbrady.com
                                              Scott E. Brady
                                              scott@bohrerbrady.com
                                              Amanda E. McGowen
                                              amcgowen@bohrerbrady.com
                                              BOHRER BRADY, LLC
                                              8712 Jefferson Highway, Suite B
                                              Baton Rouge, Louisiana 70809
                                              Telephone: (225) 925-5297
                                              Facsimile: (225) 231-7000

                                                     -and-




                                                 8
Case 1:20-cv-00157-MAC Document 1 Filed 04/20/20 Page 9 of 9 PageID #: 9



                                 Trang Q. Tran
                                 TRAN LAW FIRM, LLP
                                 2537 S. Gessner, Suite 104
                                 Houston, TX 77063
                                 Telephone: (713) 223-8855
                                 Facsimile: (713) 623-6399
                                 ttran@tranlawllp.com
                                 service@tranlawllp.com

                                 ATTORNEYS FOR PLAINTIFFS




                                   9
